Citation Nr: 1642690	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a timely, notice of disagreement was received with respect to the April 2012 rating decision.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found the Veteran's notice of disagreement with an April 2012 rating decision to be untimely.  The Veteran filed a notice of disagreement with that November 2013 decision in December 2013.  The RO issued a May 2014 statement of the case and the Veteran perfected his appeal with a June 2014 VA Form 9.


FINDINGS OF FACT

1.  An April 4, 2012 VA notice letter advised the Veteran of the April 2012 rating decision granting service connection for tinnitus, bilateral hearing loss, and nephropathy; continued the ratings for diabetes mellitus type II with onychomycosis, coronary artery disease, vascular disease of left leg, right knee degenerative joint disease, and left ankle strain; continuing the prior denial of service connection posttraumatic stress disorder; and denying entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  A notice of disagreement with the April 2012 rating decision was received by VA within the one-year period following notification of the decision.


CONCLUSION OF LAW

A timely notice of disagreement was received by VA as to the April 2012 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks recognition of his notice of disagreement with the April 2012 rating decision as timely in order to pursue that appeal.

An appeal consists of a timely filed notice of disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302 (a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105 (c).  The statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In an April 2, 2012, rating decision the RO granted service connection for tinnitus, bilateral hearing loss, and nephropathy; continued the ratings for diabetes mellitus type II with onychomycosis, coronary artery disease, vascular disease of left leg, right knee degenerative joint disease, and left ankle strain; continued the prior denial of service connection posttraumatic stress disorder; and denied entitlement to a total disability rating based upon individual unemployability (TDIU).  Notification of this decision was sent on April 4, 2012.

The record contains a VA Form 21-22a date-stamped March 11, 2013 by the Muskogee RO Mail Center.  The Veteran's representative has submitted a copy of a certified mail receipt showing that VA signed for a letter on March 11, 2013.

The record also contains a fee agreement date February 20, 2013, without a date stamp.

In an April 2013 letter, the RO acknowledged receipt on March 11, 2013, of a VA Form 21-22a dated March 6, 2013.

The Veteran's representative submitted a notice of disagreement on his behalf that was dated March 6, 2013, but was time stamped by the Muskogee RO Triage Team on April 16, 2013.  This letter referenced enclosed VA Form 21-22a and fee agreement.

This case hinges on whether the Veteran's notice of disagreement was submitted with the VA Form 21-22a and fee agreement on March 11, 2013, prior to the expiration of the appellate period or whether it was received separately on April 16, 2013, the date stamped on this document.

In this case, the Board notes that there is only one copy each of the VA Form 21-22a and fee agreement and there is no notation on the notice of disagreement to suggest that the reported enclosures were not enclosed in that mailing.  Additionally, the Board notes that no date was stamped on the fee agreement and yet all evidence shows that it was received with the VA Form 21-22a on March 11, 2013.  As such, there is no assumption that a cover letter to those documents would have been date-stamped in the mail room.  Instead, affording the Veteran the benefit of the doubt, the Board finds that all three documents were received together, but only the VA Form 21-22a was date stamped initially.  

For the reasons set forth above, the Board finds that a timely notice of disagreement with the April 2012 decision was filed.


ORDER

A timely notice of disagreement was received with respect to an April 2012 rating decision and the appeal is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


